THE STATE OF SOUTH CAROLINA 

                In The Supreme Court 


   The State, Respondent,

   v.

   Demetrius Price, Petitioner.

   Appellate Case No. 2012-213426



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Beaufort County 

          Thomas W. Cooper, Jr., Circuit Court Judge 



                  Opinion No. 27470 

    Heard November 20, 2014 – Filed December 23, 2014 



        DISMISSED AS IMPROVIDENTLY GRANTED


   Appellate Defender Kathrine Haggard Hudgins, of
   Columbia, for Petitioner.

   Attorney General Alan McCrory Wilson, Assistant
   Attorney General Mark Reynolds Farthing, Chief Deputy
   Attorney General John W. McIntosh, and Senior
   Assistant Deputy Attorney General Salley W. Elliott, all
   of Columbia, for Respondent.
PER CURIAM: We granted certiorari to review the Court of Appeals' decision in
State v. Price, 400 S.C. 110, 732 S.E.2d 652 (Ct. App. 2012). After careful
consideration of the briefs, record, and appendix, the writ of certiorari is

DISMISSED AS IMPROVIDENTLY GRANTED.

PLEICONES, Acting Chief Justice, BEATTY, HEARN, JJ., Acting Justice
James E. Moore and Acting Justice Paul M. Burch, concur.